Citation Nr: 0433602	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  04-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis as secondary to the veteran's service connected 
right knee disorder.

2.  Entitlement to an increased evaluation for right knee 
instability with a history of meniscal tear, currently 
evaluated as 20 percent disabling.
     
3.  Entitlement to an increased evaluation for right knee, 
arthritis currently           evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2003).

The Board notes that the veteran appears to be raising the 
issue of service connection for a right ankle disability.  
This issue is referred to the RO for appropriate action.

The Board also notes that the veteran recently submitted 
evidence to the Board that has not yet been considered by the 
RO.  However, the veteran's representative submitted a waiver 
of RO consideration of this evidence, therefore the Board may 
proceed.


FINDINGS OF FACT

1.  Service connection is currently on effect for right knee 
instability and arthritis.

2.  The veteran's left knee disability is causally related to 
his service connected right knee disability.

3.  The postoperative residuals, instability of the right 
knee, are productive of moderate impairment.

4.  The arthritis of the right knee is manifested by 
subjective complaints and pain free limitation of motion with 
extension to 10 degrees, and flexion to 130 degrees.  


CONCLUSION OF LAW

1.  The veteran's left knee disability is proximately due to 
or the result of the service connected right knee disability.  
38 C.F.R. §§ 3.102, 3.310 (2004).

2.  The criteria for an increased evaluation in excess of 20 
percent for postoperative residuals, instability of the right 
knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004). 

3.  The criteria for an increased evaluation in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); Part 4, Diagnostic Codes 
5010, 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a February 2004 statement 
of the case, a supplemental statement of the case also dated 
February 2004, and two VCAA letters dated December 2002 and 
January 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran has received several examinations during the 
course of this appeal.  

The veteran was not specifically informed to submit copies of 
any evidence pertinent to her claim which had not been 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); VAOPGCPREC 7-2004.

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for a right knee disability at a 
noncompensable evaluation by a February 1953 rating decision.  
That decision was based on service medical records, which 
showed surgery on the veteran's right knee for repair of the 
anterior cruciate ligament in service, and on the report of a 
January 1953 VA examination.  The veteran's evaluation was 
raised to 10 percent by an April 1980 rating decision, based 
on the 1979 and 1980 VA outpatient reports.  In October 2000, 
following a September 2000 VA examination, the RO increased 
the 10 percent rating in effect for postoperative residuals, 
meniscal tear, with instability, to 20 percent.  The RO also 
assigned a separate 10 percent rating for arthritis of the 
right knee.  

In December 2002, the veteran filed a claim for an increased 
evaluation for his service connected right knee disability, 
as well as a claim of entitlement to service connection for a 
left knee disability.  

The service medical records are negative for complaints of, 
or treatment for, any left knee disorder.  

The veteran was veteran was seen at VA and private facilities 
for various problems during 2002 and 2003 complaints of left 
knee pain and swelling and right knee pain.  Many of the 
veteran's treatment records have noted a history of medial 
meniscus tear of the right knee, and a history of a fracture 
of the right patella.

The report of a September 2002 private examination indicated 
that the veteran did walk with an antalgic limp, with a 
shorter stance phase on the right.  He had some varus of the 
mid and hind foot and walked on the outer side of his shoe 
considerably.  He had some very minimal varus of the knee, 
not enough in the examiner's opinion to have such a dramatic 
impact on the veteran's gait.  He had a negative straight 
leg-raising test bilaterally and good painless range of 
motion of the hips, knees, and ankles bilaterally.  
Neurovascular status was intact with good sensation and 
pulses distally.  Muscle tone seemed to be fairly good in the 
bilateral lower extremities.  He did have tenderness over the 
medial joint space of the right knee with a mildly positive 
McMurray's test.  No instability was noted.  X-rays of the 
hip and femur showed a thickening of the cortex of the femur 
on the proximal half very consistent with Paget's type of a 
problem, however, there was also what appeared to be an 
osteolytic lesion in the mid portion of the Pagetory bone.  
Knee X-rays confirmed mild to moderate medial compartment 
narrowing, but bone quality was good and alignment was slight 
varus.  The veteran was diagnosed with prostate cancer, 
metastatic to the thoracolumbar spine, lymphoma, Paget's 
disease of the right femur, weakness of the right lower 
extremity, and degenerative joint disease of the right knee.

In October 2002, the veteran was seen at a private facility 
with persistent discomfort in his right knee, and noted 
weakness in his leg and in-turning of his foot.  There was no 
evidence of any neurological impingement in his spine.  The 
veteran had a recent battery of scans, and there was some 
question as to whether or not he did have metastatic 
involvement of the femur.

Examination of the knee revealed tenderness over the medial 
joint space with a positive McMurray's test for pain.  There 
was a well-healed, old antero oblique scar on the knee.  
Neurovascular status of the limbs seemed intact with good 
sensation and pulses, but he did have some diffuse weakness 
of the right lower extremity.  The veteran was diagnosed with 
metastatic disease of the right hip, femur, and lumbosacral 
spine secondary to prostate cancer and/or non-Hodgkin's 
lymphoma, as well as Paget's disease of the right hip and 
degenerative joint disease of the right knee.  The veteran 
received an injection for his knee at that time.

A November 2002 treatment record noted that the veteran was 
tender over the left medial knee joint space, with about a 
Grade I effusion.  He had a good range of motion.  X-rays 
revealed medial compartment narrowing of the knee.

The veteran received a VA examination in January 2003.  At 
that time, the veteran reported complaints relative to both 
knees.  The veteran noted his right knee surgery in service, 
and indicated that since that time, he has had widely 
separated recurring symptoms of frequent minor pain with 
occasional swelling resulting in infrequent use of braces and 
aspiration of some joint fluid.  In 1999, he reportedly had a 
torn meniscus on the same right side without repair.  His 
symptoms have been significantly worse since that time, and 
had also begun by report to include left sided pain because 
of increasing favoring of the injured right knee subsequent 
to the meniscal tear.  In 2001, he was also diagnosed with 
prostatic cancer, bone metastasis in both hips, and the 
spine.  Since that time, he has had frequent radiation of 
pain down his right leg in a dermatomal distribution.  The 
sum of all these pain complaints was that he has difficulty 
weightbearing and walking.  He used to walk frequently for 
exercise, now he walks no more than about once a week, but 
could walk the extent of the mall with his wife, which 
amounts to 20 to 30 minutes at a time.  When he does this, he 
needs to sit and rest thereafter.  For exercise, he still 
goes to the gym three or four times a week, riding a bicycle 
and doing leg lifts for ten to fifteen minutes at a time.  
His primary impairment at that time was an inability to climb 
stairs with ease.  He must climb one set of stairs to get to 
his condominium, and does so, but infrequently. When he does 
this, he needs a handrail to hold onto, and needs to rest 
when he gets to the top.  

He also found it difficult to kneel or squat.  He no longer 
played softball which he used to love.  He retired a few 
years ago, and was currently not employed.  He was still 
getting monthly injections for his bone issues subsequent to 
the prostate cancer.  His private physician did magnetic 
resonance imaging in September 2002, which showed evidence of 
metastasis to the spine, especially around L5, which in the 
opinion of that physician was probably the cause of his 
radicular symptoms.

Upon examination, the veteran's right knee was very slightly 
swollen anteriorly.  It demonstrated range of motion from 0 
to 135 degrees.  It was stable in all planes except for a 
very slight excess lability in external rotation of the lower 
leg.  There was no bony tenderness.  Strength appeared 
approximately normal, and bilaterally equal.  The left knee 
was wrapped in an Ace wrap, and upon removal of the wrap, 
there was no apparent swelling.  The range of motion was 
found to be normal, from 0 to 135 degrees.  The joint was 
very stable in all planes and nontender.

The veteran was diagnosed with status post old patellar 
fracture and reportedly torn ligament on the right side with 
surgical repair and subsequent stability for decades, more 
recent meniscal tear on the right by history, which was more 
likely, in the examiner's opinion, to be the cause of his 
recent increase in symptoms, metastatic prostate cancer with 
metastases to the bones, especially the lumbar spine and 
subsequent radicular pain, and recent onset of left knee 
symptoms consistent with osteoarthritis.  X-rays were 
requested to confirm or rule out this condition.  The onset 
of this condition, in the examiner's opinion, was more likely 
related to his recent untreated right knee torn meniscus than 
to his old surgically treated torn ligament.  X-rays from 
that time showed a loss of medial compartment joint space in 
the left knee, compatible with osteoarthritis, or possible 
prior meniscectomy.

X-rays from January 2003 noted fairly significant medial 
compartment degenerative joint disease with about 1-2 mm of 
remaining medial articular clear space on the weightbearing 
A/P and lateral views.  

A March 2003 private treatment record noted that the veteran 
seemed to have primarily involvement of the medial 
compartment of his left knee and not the patellofemoral 
lateral compartments.

An early May 2003 private medical record indicated that the 
veteran had a grade I knee effusion and was somewhat tender 
over the medial joint line.  There was some mild crepitus 
noted with passive range of motion.  Neurovascular status was 
intact and was equal bilaterally.  The veteran exhibited good 
strength.  The veteran was found to have end stage 
degenerative joint disease of the left knee primarily 
involving the medial compartment, as well as Grade I knee 
effusion.  The veteran was scheduled for knee surgery.

Several of the records submitted deal with the veteran's left 
knee unicompartmental knee replacement in mid May 2003, due 
to severe degenerative arthritis of the medial compartment of 
the left knee.  Examination just prior to the veteran's 
surgery noted painful degenerative joint disease of the 
medial compartment, left knee, with fusion, status post 
failed conservative treatment to include rest, analgesics, 
anti-inflammatory, and injections.

A letter dated September 2003, from a private physician, is 
also of record.  It indicates that it was a response to a 
letter from the veteran which explained the veteran's 
problem, which had occurred throughout his military career as 
a result of an injury to his right knee.  The veteran had 
indicated in that letter that he felt that the problems with 
the his right knee had contributed to his left knee problem.  
The doctor stated that, in light of the veteran's reported 
history, he suspected that the problem with the veteran's 
right knee could had had some causative effect on his left 
knee arthritis.

During private treatment in November 2003, the veteran 
reported difficulty with his legs bilaterally, but more so on 
the left side and noted that the left leg seemed to have 
given out on a couple of occasions, but his right one had 
also, to the point where he once fell.  He was using a brace 
on the right knee.  He was also having some discomfort in the 
left knee, but was overall extremely satisfied with the 
response of his surgery on that knee.  He was more concerned 
with other problems he was having.  He reported that he had 
been bowling up to two times a week, but had to stop due to 
discomfort in his back and radiating left leg pain.  
Examination  showed that he walked with somewhat of a limp.  
There was an elastic knee sleeve on the right knee.  Left 
knee examination showed an excellent painless range of motion 
with no discomfort about the knee.  There was no effusion and 
no instability.  Muscle tone was good.  Neurovascular status 
was intact.  Straight leg raising was positive on the left at 
about 80 degrees.  He was tender over the left sacroiliac 
joint and sciatic notch.  Left knee X-rays showed adequate 
placement of the implants.  There was no evidence of 
loosening, lysis, wear, subsidence, or other bony pathology.  
The veteran was diagnosed with a satisfactory six-month post 
left unilateral total knee replacement, painful lumbar spine 
with radiating sciatica-type symptoms, history of previous 
symptoms of this nature, and a history of lymphoma.

A private doctor's letter dated December 2003 is also of 
record.  It indicates that the veteran was complaining of 
some left leg pain.  It also indicates that the veteran told 
the physician that he hurt his right knee when he was in the 
service, and had been favoring the right leg and putting more 
force on the left leg, and the doctor indicated that this was 
probably why the veteran was now having some of the left 
lower extremity pains that he was having.

The veteran received a VA examination in January 2004.  At 
that time, the veteran reported that he had worn a brace 
intermittently since 1978 for his knee problems.  He 
indicated that in 1999, he stood up from sitting on a low 
curb and tore a meniscus.  He did not undergo surgery and has 
had problems with his right knee ever since.  His right knee 
continues to have pain two to three times a week, lasting 
minutes.  He wears a brace and takes medication.  The knee 
does not swell or lock, but does buckle, pop, and grind.  He 
uses no cane or crutch.  He reported that he is unable to 
walk for more than 5 minutes, unable to sit for more than 15 
minutes, and unable to stand for more than 10 minutes.  He is 
unable to run, jump, kneel, squat, crawl, or bowl.  He has 
had difficulty going up and down stairs.  He has to hold on 
to a handrail to do so.  He was a handyman and now he is very 
limited in what jobs he can take because of his inability to 
stand and walk.  He can only tolerate two or three hours of 
work at a time.  He had no real flare ups of knee pain.  He 
also reported that he gets a separate type of pain that goes 
from his right lateral infrapatellar region to his ankle.

The veteran further indicated that approximately two years 
ago he noted the onset of pain in his left knee.  He had no 
injury.  He was subsequently diagnosed with arthritis and 
underwent a single compartment knee arthroscopy in May 2003.  
He reported that the left knee was doing well.  He had pain 
about six times a day, lasting only about 10 minutes.  The 
left knee does swell, but does not lock or buckle.  It pops, 
but does not grind.  He does not use a left knee brace.  He 
uses no cane or crutch.  He has the same kind of activity 
restrictions for the left knee as he does for the right knee.

Upon examination, the veteran was noted to walk without a 
limp.  Examination of the left knee revealed a 9 cm 
anteromedial well-healed surgical scar.  He had extension to 
10 degrees, and flexion to 120 degrees.  There was no 
diminution with repetitive testing in this range of motion.  
No pain or popping on range of motion testing.  There was no 
instability or crepitus.  Examination of the right knee 
revealed a 15cm arcing scar across the medial aspect of the 
joint.  He had extension of 10 degrees, and flexion to 130 
degrees, with no diminution with repetitive testing of range 
of motion.  He had 5/5 motor strength, which did not diminish 
with repetitive testing.  He had no significant pain on range 
of motion testing.  He did have significant tendon popping on 
range of motion testing.

The examiner noted, in the veteran's claims file, a normal 
knee X-ray in November 1977, as well as an examination from 
1978 which was essentially normal except for a scar and some 
mild quadriceps atrophy.  He also noted that November 1979 X-
rays of the veteran's knee were unremarkable.  November 1988 
X-rays of the veteran's knee showed minimal degenerative 
joint disease on the right, and a left normal knee.

The examiner indicated that it was his impression that the 
veteran, who had knee surgery in 1950, had an excellent 
repair and recovery from that injury.  In 1999, he reinjured 
his knee while arising from a low seated position.  The 
meniscus tear was never repaired, and resulted in a limp, and 
the examiner opined that it was more likely than not that his 
left knee degenerative joint disease was secondary to his 
second non-service connected right knee injury.  This opinion 
was further bolstered by the fact that his X-rays from 
November 1988 show minimal degenerative joint disease on the 
right and none on the left.  The examiner indicated that one 
would certainly expect that if his right knee had been a 
problem at that point for 38 years, he would have more than a 
minimal amount of degenerative joint disease on the right and 
certainly if that right knee had for 38 years caused an 
abnormal gait and abnormal shifting of his weight to his left 
knee, then the examiner indicated that he would expect some 
abnormality on the left knee X-ray in 1988.  

The examiner indicated that it was therefore his opinion that 
the veteran's current left knee problem was secondary to the 
veteran's right knee, however, due to the right knee injury 
that the veteran sustained in 1999, not the right knee injury 
that that he sustained in 1950.

X-rays from January 2004 showed status post left medial 
compartment hemiarthroplasty without evidence of hardware 
failure, and right medial compartment joint space narrowing.

A March 2004 VA outpatient treatment record indicates that 
the veteran was status post left knee surgery, with increased 
pain.  The veteran was noted to have had chronic right knee 
pain for many years, and been favoring it, which seemed to 
cause left knee pain.  The veteran was reported to have had 
left knee surgery done privately and was seeing a private 
orthopedist for this pain.  He was noted to have had multiple 
injections in both knees and the lower back due to pain.  He 
was also noted to be currently on medication for pain and 
inflammation.  He was found to have multiple joint pain, 
moderate to severe in severity.

The veteran submitted a letter from a private physician in 
June 2004.  In that letter, the private physician indicated 
that the veteran has significant degenerative changes 
involving his right knee and right ankle.  He indicated that 
he feels strongly that this is a result of his injuries while 
in service.  The doctor noted that the veteran did have 
surgery on his knee at that time.  The doctor indicated that 
it was his impression that the veteran's problem did arise 
from the veteran's original injuries while in service, and 
this problem had progressed and probably would even worsen in 
both the veteran's knee and ankle, possibly even requiring 
further surgery.

Service Connection for Left Knee Disorder on a Secondary 
Basis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).


Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2004).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements describing the symptoms of a disability or 
inservice events are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board finds probative several private 
medical opinions submitted, particularly those dated 
September 2003, December 2003, and June 2004, which indicate 
that the veteran's left knee disability is likely related to 
the veteran's service connected right knee disability, due to 
the stress placed on the left knee.  Two VA examiners have 
indicated that veteran's current left knee problem was 
secondary to the right knee injury that the veteran sustained 
in 1999, not the right knee injury that that he sustained in 
1950 and that these two injuries were not related. 

Considering these private medical opinions, the veteran's own 
statements, and considering all other medical evidence of 
record, the Board finds that the evidence is in equipoise as 
to whether the veteran's left knee disability is related to 
his service connected right knee disability.  As the evidence 
is in equipoise, the veteran is entitled to the benefit of 
the doubt, and therefore service connection is warranted for 
a left knee disability.  38 C.F.R. § 3.102.

Increased evaluations

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Right Knee Instability with a history of meniscal tear

The veteran's right knee disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  Under diagnostic code 5257, other impairment of 
the knee, including recurrent subluxation or lateral 
instability, is rated as slight, moderate, or severe.  A 20 
percent evaluation is warranted for moderate impairment.  A 
30 percent evaluation is warranted for severe impairment.

In this regard, the Board notes the findings of periodic 
swelling, and reports of pain, as well as a September 2002 
record, showing very minimal varus of the knee, but no 
instability.  Additionally, the January 2003 VA examination 
showed the veteran had difficult walking and weightbearing, 
but was stable in all planes except for a very slight excess 
lability.  

Also, the January 2004 VA examination indicated that the 
veteran's right knee did not swell or lock, and there was no 
evidence of instability or severe subluxation.  There was no 
impairment in strength of the right leg.  There is no 
indication that the surgical scars are symptomatic.  After 
reviewing the record the Board finds that the criteria for 
severe disability under Diagnostic code 5257 have not been 
met.  

Arthritis of the Right Knee

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis. 
Pursuant to Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee. A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees. 
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee. A 0 percent rating is 
warranted when leg extension is limited to 5 degrees. A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion. 38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability. See 38 C.F.R. § 4.59 (2002). The intent 
of the rating schedule is to recognize painful motion or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint. 38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued another precedent 
opinion, on September 17, 20004.  In this opinion, the 
General Counsel held that separate ratings under diagnostic 
code 5260 (limitation of flexion of the leg) and diagnostic 
code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

The recent VA examination showed that the veteran experienced 
pain in the right knee three times a week and his use of the 
right lower extremity was reportedly significantly limited.  
However, the examination showed that extension was to 10 
degrees, which equates to a 10 percent rating and flexion was 
to 130 degrees, which is not compensable.  

Concerning the functional impairment due to pain on use, the 
examination showed no pain on range of motion testing and the 
veteran reported no significant flare-ups.  In view of the 
range of motion findings, the Board is satisfied that the 
degree of functional impairment due to pain as set forth in 
the Deluca case is contemplated in the current rating for the 
right knee disorder.

As the preponderance of the evidence is against the increased 
rating claims, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

ORDER

Entitlement to service connection for left knee arthritis, as 
secondary to the veteran's service connected right knee 
condition, is granted.

Entitlement to an increased evaluation in excess of 20 
percent for right knee instability with a history of meniscal 
tear is denied.
     
Entitlement to an increased evaluation excess of 10 percent 
for right knee arthritis is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



